
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


Stock Option No.            


BRIDGEPOINT EDUCATION, INC.,
2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT


        You have been granted the following options to purchase common stock of
Bridgepoint Education, Inc. (the "Company"):

Name of Optionee:     


--------------------------------------------------------------------------------


Number of Shares Granted:
 
 


--------------------------------------------------------------------------------

Under Time Vested Options
 
 
  


--------------------------------------------------------------------------------

Under Performance Vested Options
 
 
  


--------------------------------------------------------------------------------

Under Exit Options
Type of Option:
 
o    Incentive Stock Options
 
 
o    Non-Statutory Stock Options
Exercise Price Per Share:
 
$
 
 


--------------------------------------------------------------------------------


Date of Grant:
 
  


--------------------------------------------------------------------------------


Vesting Commencement Date:
 
 


--------------------------------------------------------------------------------


Expiration Date:
 
  


--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



Vesting Schedule:

Time Vested Options   Subject to Optionee's continued Service, as defined in
Section 5 herein, Optionee's Time Vested Options shall vest as to (i) 25% of the
Shares underlying such Time Vested Options on the one-year anniversary of the
vesting commencement date, (ii) as to an additional 2% of the Shares underlying
such Time Vested Options on each monthly anniversary of the vesting commencement
date over the subsequent 33-month period following such one-year anniversary of
the vesting commencement date, and (iii) an additional 3% of the Shares
underlying such Time Vested Options on each of the 46th, 47th and 48th monthly
anniversary of the vesting commencement date; provided, however, in the event
that Optionee's Service is terminated by the Company without Cause or as a
result of his or her death or Disability, on the date of such termination, an
additional number of Time Vested Options shall vest equal to the number of Time
Vested Options that would otherwise have vested (solely as a result of the
passage of time) within the 12-month period immediately following the date of
such termination.
Performance Vested Options
 
Except as provided in Section 21 herein, for each fiscal year of the Company
beginning with fiscal year 2008 and ending with fiscal year 2011, 25% of the
Shares underlying the Performance Vested Options granted to Optionee shall be
eligible to become vested and exercisable, to the extent that the Company's
actual performance for any fiscal year results in achievement of the Annual
Performance Targets for such fiscal year. If in any fiscal year that either the
Annual EBITDA Target or the Annual Revenue Target is not achieved (a "Missed
Fiscal Year"), but in any subsequent fiscal year the Company's cumulative EBITDA
and revenue performance from and including fiscal year 2008 results in
achievement of the Cumulative Performance Targets, Performance Vested Options
otherwise eligible to vest during the Missed Fiscal Year(s) shall vest. All
Performance Vested Options which have not vested in accordance with this
paragraph shall expire as of Optionee's termination of Service, as defined in
Section 5 herein; provided, however, if Optionee's termination of Service is as
a result of his or her death or Disability, notwithstanding Section 5 herein,
the Performance Vested Options eligible to vest in the fiscal year in which such
termination occurs shall remain outstanding until such time that achievement of
the Annual Performance Targets is determined, and to the extent achieved, such
Performance Vested Options shall vest as if Optionee had remained in Service
through the date of such determination, and for purposes of Section 5 herein,
with respect to such Performance Vested Options only, the date of termination of
Service shall be deemed to be the applicable vesting date.

2

--------------------------------------------------------------------------------



Definitions for Performance Vested Options   "Annual EBITDA Target" means:
    (a) for fiscal year 2008, $5,880,000 or greater;
    (b) for fiscal year 2009, $19,921,000 or greater;
    (c) for fiscal year 2010, [***]; and
    (d) for fiscal year 2011, [***]
 
 
"Annual Performance Targets" means, collectively, the Annual EBITDA Target and
the Annual Revenue Target.
 
 
"Annual Revenue Target" means:
    (a) for fiscal year 2008, $49,000,000;
    (b) for fiscal year 2009, $201,942,000;
    (c) for fiscal year 2010, [***]; and
    (d) for fiscal year 2011, [***]
 
 
"Cumulative EBITDA Target" means:
    (a) for fiscal year 2008, $5,880,000 or greater;
    (b) for fiscal year 2009, $25,801,000 or greater;
    (c) for fiscal year 2010, [***]; and
    (d) for fiscal year 2011, [***]
 
 
"Cumulative Performance Targets" means, collectively, the Cumulative EBITDA
Target and the Cumulative Revenue Target.
 
 
"Cumulative Revenue Target" means:
    (a) for fiscal year 2008, $49,000,000;
    (b) for fiscal year 2009, $250,942,000;
    (c) for fiscal year 2010, [***]; and
    (d) for fiscal year 2011, [***]
 
 
"EBITDA" means, net income plus, without duplication and to the extent deducted
in determining such consolidated net income, the sum of (i) consolidated
interest expense (net of any interest income), (ii) consolidated provisions for
taxes based on income, profits or capital and commercial activity (or similar
taxes) for such period, (iii) all amounts attributable to depreciation and
amortization for such period, in each case, determined in accordance with
Generally Accepted Accounting Principles.
 
 
"Revenue" means, the sum of all net student tuition (excluding non-cash
scholarships awards), matriculation fees, room and board and other charges
recognized in accordance with Generally Accepted Accounting Principles.

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

3

--------------------------------------------------------------------------------



Exit Options   Subject to Optionee's continued Service, as defined in Section 5
herein, through the date of an Exit Event, and provided that the Exit Factor is
equal to or in excess of four, a number of Optionee's Exit Options shall vest on
such Exit Event equal to the aggregate number of Shares underlying such Exit
Options multiplied by the Warburg Exit Percentage. All Exit Options which have
not otherwise vested in connection with a Change of Control due to the fact that
the Exit Factor is not equal to or in excess of four (or have previously vested
upon a prior Exit Event) shall expire as of the date of such Change in Control.
All Exit Options which have not vested in accordance with this paragraph shall
expire as of the date of Optionee's termination of Service.
Definitions for Exit Options
 
"Change in Control" means: (i) a change in ownership or control of the Company
effected through a transaction or series of related transactions (other than an
offering of Company's securities to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
"person" or related "group" of "persons" (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act), other than an Affiliate of the
Company or the Warburg Investors, directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company's securities outstanding immediately after
such acquisition; or (ii) the sale or conveyance of all or substantially all of
the assets of the Company to a person who is not an Affiliate of the Company or
the Warburg Investors.
 
 
"Exit Event" means a Change in Control or a Liquidity Event, as applicable.
 
 
"Exit Factor" means, with respect to any Exit Event, a fraction, the numerator
of which is equal to the aggregate proceeds received by the Warburg Investors in
connection with such Exit Event, excluding any amounts received as a result of
the liquidation preference associated with such equity securities, if any, and
the denominator of which is equal to the Warburg Exit Percentage multiplied by
the aggregate purchase price paid by the Warburg Investors in connection with
their purchase of equity in the Company.
 
 
"Liquidity Event" means the sale by the Warburg Investors of any portion of
their equity securities of the Company to another person or group (other than
any Warburg Investor or any Affiliate thereof) in which the Warburg Investors
receive cash or marketable securities, and which does not otherwise constitute a
Change in Control.

4

--------------------------------------------------------------------------------



    "Warburg Exit Percentage" means:    

(a) in the case of a Liquidity Event, a percentage equal to 100 multiplied by
the quotient of

   

(i) the aggregate amount of equity securities of the Company that the Warburg
Investors sell in connection with such Liquidity Event (determined on a fully
diluted basis),

   

divided by

   

(ii) the aggregate amount of equity securities of the Company acquired by the
Warburg Investors in connection with their purchase of equity in the Company, in
each case, as adjusted for changes in capitalization; and

   

(b) in the case of a Change in Control, 100% less the sum of each Warburg Exit
Percentage applicable to any Liquidity Event occurring prior to such Change in
Control.

5

--------------------------------------------------------------------------------



        By your signature and the signature of the Company's representative
below, you and the Company agree that these options are granted under and
governed by the terms and conditions of this Notice of Stock Option Grant, the
Stock Option Agreement, and the Bridgepoint Education, Inc. 2005 Stock Incentive
Plan, both of which are attached to and made a part of this document.

OPTIONEE   BRIDGEPOINT EDUCATION, INC.
  


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


  


--------------------------------------------------------------------------------

Print Name
 
Title:
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

Social Security Number

 
 
 
 

6

--------------------------------------------------------------------------------



BRIDGEPOINT EDUCATION, INC.
AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

        1.    Definitions.    Unless otherwise defined herein, the terms defined
in the Bridgepoint Education, Inc. Amended and Restated 2005 Stock Incentive
Plan (the "Plan") shall have the same defined meanings in this Stock Option
Agreement.

        2.    Grant of Options.    Pursuant to the terms and conditions set
forth in the Notice of Stock Option Grant attached hereto, this Agreement, and
the Plan, Bridgepoint Education, Inc. (the "Company") grants to the optionee
named in the Notice of Stock Option Grant ("Optionee") on the date of grant set
forth in the Notice of Stock Option Grant ("Date of Grant") the options to
purchase, at the exercise price set forth in the Notice of Stock Option Grant
("Exercise Price"), the number of Shares set forth in the Notice of Stock Option
Grant. These options are intended to be Incentive Stock Options or Non-Statutory
Stock Options, as provided in the Notice of Stock Option Grant.

        3.    Exercise of Options.    Subject to the other conditions set forth
in this Agreement, all or part of these options may be exercised prior to their
expiration at the time or times set forth in the Notice of Stock Option Grant;
provided, however, the Optionee shall cease vesting in these options on the
Optionee's Termination Date. These options may also become exercisable in
accordance with Section 21 below.

        4.    Expiration of Options.    Subject to the provisions of Section 5
hereof, these option shall expire and all rights to purchase Shares hereunder
shall cease on the date set forth in the Notice of Stock Option Grant
("Expiration Date").

        5.    Termination of Options.    In the event that the Optionee's
Service terminates for any reason other than due to a Disability, death, or
Cause, these options shall expire on the date that is three months following the
Optionee's Termination Date, unless these options would expire pursuant to
Section 4 at an earlier date in which case these options will expire on the
earlier Expiration Date. In the event that the Optionee's Service terminates due
to a Disability, these options shall expire on the date that is 12 months
following the Optionee's Termination Date, unless these options would expire
pursuant to Section 4 at an earlier date in which case these options will expire
on the earlier Expiration Date. In the event that the Optionee should die while
in Service, these options shall expire on the date that is 12 months after the
Optionee's death, unless these options would expire pursuant to Section 4 at an
earlier date in which case these options will expire on the earlier Expiration
Date. In the event that the Optionee's Service terminates for Cause, these
options shall terminate on the Termination Date.

        6.    Non-transferability of Options.    These options shall be
non-transferable by the Optionee other than by will or by the laws of descent
and distribution, and shall be exercisable during the lifetime of the Optionee
only by the Optionee, or as to Non-Statutory Stock Options also, by the
Optionee's guardian or legal representative. After the death of the Optionee,
these options may be exercised prior to their termination by the Optionee's
legal representative, heir or legatee, to the extent permitted in the Plan. Upon
any attempt to sell, transfer, assign, pledge, hypothecate or otherwise dispose
of this option (a "Transfer"), or of any right or privilege conferred hereby,
contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, these options and the rights and privileges conferred hereby
shall immediately become null and void. Until written notice of any permitted
passage of rights under these options shall have been given to and received by
the Secretary of the Company, the Company may, for all purposes, regard the
Optionee as the holder of these options.

        7.    Method of Exercise.    The rights granted under this Agreement may
be exercised by the Optionee, or by the person or persons to whom the Optionee's
rights under this Agreement shall have passed under the provisions of Section 6
hereof, by delivering to the Company in care of its Secretary

1

--------------------------------------------------------------------------------




at the Company's principal office, written notice of the number of Shares with
respect to which the rights are being exercised, accompanied by this Agreement
for appropriate endorsement by the Company, such investment letter as may be
required by Section 14 hereof, executed Stockholders Agreement described in
Section 8 below, payment of the exercise price, and such other representations
and agreements as may be required by the Administrator. The exercise price may
be paid in cash, check, or consideration received by the Company under a broker
assisted sale and remittance program acceptable to the Administrator.

        8.    Stockholders Agreement.    Notwithstanding any other provision of
this Agreement to the contrary, the initial exercise of these options shall be
further conditioned upon the execution and delivery by the Optionee and, if
applicable, his/her spouse, of the Stockholders Agreement (in the form attached
hereto as Exhibit A), to the extent not already a party thereto. This provision
shall terminate in the event of a Qualified Public Offering.

        9.    Regulatory Compliance.    The issue and sale of Common Stock
pursuant to this Agreement shall be subject to full compliance with all then
applicable requirements of law and the requirements of any stock exchange or
interdealer quotation system upon which the Common Stock may be listed or
traded.

        10.    Legends.    The certificates evidencing the Common Stock issued
upon exercise of these options, if any, shall bear the following legend, if
applicable, at the time of exercise:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF SUCH ACT OR SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.

In addition, each certificate evidencing the Common Stock issued upon exercise
of these options, if any, shall be endorsed with the following legend:

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS AGREEMENT
BETWEEN BRIDGEPOINT EDUCATION, INC., A DELAWARE CORPORATION (THE "COMPANY"), THE
HOLDER OF THE SHARES REPRESENTED BY THIS CERTIFICATE, AND CERTAIN OTHER
INVESTORS. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL BUSINESS OFFICE
OF THE COMPANY.

        11.    Modification and Termination.    The rights of the Optionee are
subject to modification and termination in certain events, as provided in the
Plan.

        12.    Withholding Tax.    As a condition to the exercise of these
options, the Optionee shall make such arrangements as the Administrator may
require for the satisfaction of any federal, state and local income, and
employment tax withholding requirements that may arise in connection with such
exercise. The Optionee shall also make such arrangements as the Administrator
may require for the satisfaction of any federal, state and local income, and
employment tax withholding requirements that may arise in connection with the
disposition of Shares purchased by exercising these options. The Optionee shall
pay to the Company an amount equal to the withholding amount (or the Company may
withhold such amount from the Optionee's salary) in cash or check. At the
Administrator's election, the Optionee may pay the withholding amount with
Shares (including previously vested Optioned Stock); provided, however, that
payment in Stock shall be limited to the withholding amount calculated using the
minimum statutory withholding rates interpreted in accordance with applicable
accounting requirements, or consideration received by the Company under a broker
assisted sale and remittance program acceptable to the Administrator.

2

--------------------------------------------------------------------------------



        13.    Holder of Shares.    Neither the Optionee nor the Optionee's
legal representative, legatee or distributee shall be, or be deemed to be, a
holder of any Shares subject to these options unless and until such person has
been issued a certificate or certificates therefor. No adjustment will be made
for dividends or other rights for which the record date is prior to the date
such stock certificate or certificates are so issued.

        14.    Investment Covenant.    The Optionee represents and agrees that
if the Optionee exercises these options in whole or in part at a time when there
is not in effect under the Act, a registration statement relating to the Shares
issuable upon exercise hereof and there is not available for delivery a
prospectus meeting the requirements of Section 10(a)(3) of such Act, (i) the
Optionee will acquire the Shares upon such exercise for the purpose of
investment and not with a view to the distribution thereof, (ii) if requested by
the Company, upon such exercise of these options, the Optionee will furnish to
the Company an investment letter in form acceptable to it, (iii) if requested by
the Company, prior to selling or offering for sale any such Shares, the Optionee
will furnish the Company with an opinion of counsel satisfactory to it to the
effect that such sale may lawfully be made and will furnish it with such
certificates as to factual matters as it may reasonably request, and
(iv) certificates representing such shares may be marked with an appropriate
legend describing such conditions precedent to sale or transfer. Any person or
persons entitled to exercise these options under the provision of Section 6
hereof shall furnish to the Company letters, opinions, and certificates to the
same effect as would otherwise be required of the Optionee.

        15.    Nondisclosure.    Optionee acknowledges that the grant and terms
of these options are confidential and may not be disclosed by Optionee to any
other person, including other employees of the Company and other participants in
the Plan, without the express written consent of the Company's President.
Notwithstanding the foregoing, the Optionee may disclose the grant and terms of
these options to the Optionee's family member, financial advisor, and attorney.
Any breach of this provision will be deemed to be a material breach of this
Agreement.

        16.    Governing Law.    This Agreement shall be governed by and
interpreted in accordance with the internal laws of the State of Delaware.

        17.    Successors.    This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their legal representatives, heirs, and
permitted successors and assigns.

        18.    Plan.    This Agreement is subject to all of the terms and
provisions of the Plan, receipt of a copy of which is hereby acknowledged by the
Optionee. The Optionee further acknowledges receipt of a copy of the
Stockholders Agreement. The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Administrator
upon any questions arising under the Plan, this Agreement, and Notice of Stock
Option Grant.

        19.    Rights to Future Employment.    These options do not confer upon
the Optionee any right to continue in the Service of the Company or any
Affiliate, nor does it limit the right of the Company to terminate the Service
of the Optionee at any time.

        20.    Market Stand-Off.    In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Act, including the Company's initial
public offering, the Optionee shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares acquired under this
Agreement without the prior written consent of the Company or its underwriters.
Such restriction (the "Market Stand-Off") shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
requested by the Company or such underwriters. In no event, however, shall such
period exceed 180 days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an

3

--------------------------------------------------------------------------------




adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company's outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period. The Company's underwriters shall be beneficiaries of the agreement set
forth in this Section. This Section shall not apply to Shares registered in the
public offering under the Act, and the Optionee shall be subject to this Section
only if the directors and officers of the Company are subject to similar
arrangements.

        21.    Merger, Consolidation, Reorganization, Liquidation, Etc.    If
the Company shall become a party to any corporate reorganization, merger,
liquidation, spinoff, or agreement for the sale of substantially all of its
assets and property, the Board shall attempt to make appropriate arrangements,
which shall be binding upon the Optionee, for the substitution of new options
for any unexpired options then outstanding under this Agreement, or for the
assumption of any such unexpired options, to the end that the Optionee's
proportionate interest shall be maintained as before the occurrence of such
event. If the options granted hereunder are not substituted or assumed, then
(i) the Time Vested Options shall expire on the effective date of such event and
the Optionee shall have 21 days prior to the expiration date to exercise these
options, and the Board shall notify the Optionee of the expiration date at least
21 days prior to such date; (ii) the Exit Options shall vest to the extent
provided for under the Vesting Schedule under Section 2 herein, and all Exit
Options that have not otherwise vested shall expire in accordance with the
Vesting Schedule; and (iii) the Performance Vested Options shall vest to the
extent the applicable transaction is an Exit Event and the Exit Factor is equal
to or greater than four, but otherwise shall only vest to the extent that
applicable performance targets, as described in the Vesting Schedule under
Section 2 herein, have been achieved, and all Performance Vested Options that
have not otherwise vested shall expire on the effective date of the applicable
transaction. Notwithstanding the foregoing, the Company may cancel all
outstanding options effective as of the date of the applicable transaction and
deliver to Optionee in lieu thereof the difference between the Fair Market Value
of a Share on the date of the applicable transaction and the Exercise Price,
multiplied by the number of vested Shares that Optionee would have received had
Optionee exercised the Option. For purposes of the preceding sentence, Optionee
shall be deemed to be vested in a Share if such Share is not subject to the
Company's right to repurchase at its Exercise Price. Notwithstanding anything in
this Agreement to the contrary, unless Section 280G Approval, as defined in the
Plan, has been obtained, no acceleration of vesting or payment shall occur under
this Agreement to the extent that such acceleration or payment would, after
taking into account any other payments in the nature of compensation to which
the Optionee would have a right to receive from the Company and any other Person
contingent upon the occurrence of such Change in Control, result in a "parachute
payment" as defined in Section 280G(b)(2) of the Code.

        22.    Entire Agreement.    The Notice of Stock Option Grant, this
Agreement, and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13



BRIDGEPOINT EDUCATION, INC., 2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
